

115 HR 2616 IH: HOMES Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2616IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Schrader (for himself and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo provide for statutes of limitations for certain civil actions under the Servicemembers Civil
			 Relief Act.
	
 1.Short titleThis Act may be cited as the Halting Of Mortgage Exploitation of Servicemembers Act of 2017 or the HOMES Act of 2017. 2.Statutes of limitations for civil actions under Servicemembers Civil Relief Act (a)Enforcement by Attorney GeneralSection 801 of the Servicemembers Civil Relief Act (50 U.S.C. 4041) is amended by adding at the end the following new subsection:
				
 (d)Statute of limitationsAny action under subsection (a) shall be commenced not later than ten years after the date on which the alleged violation occurs..
 (b)Private right of actionSection 802 of such Act (50 U.S.C. 4042) is amended by adding at the end the following new subsection:
				
 (c)Statute of limitationsAny action commenced under this section shall be barred unless the complaint is filed within ten years after the right of action first accrues..
			